Citation Nr: 0727933	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1974 to April 
1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2004, the appellant presented 
oral testimony before the undersigned Veterans Law Judge at a 
hearing held at the RO.


FINDINGS OF FACT

1.  Any in-service back injury was acute and resolved.

2.  A chronic back disorder was not manifest during service; 
current pathology is unrelated to service.

CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice to a claimant pursuant to the VCAA 
must be provided "at the time" that VA receives a completed 
or substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

VA sent the appellant a VCAA letter dated July 2001 in 
connection with his claim to reopen the matter of service 
connection for lumbar spine disability.  At that time, the 
appellant was informed of the evidentiary requirements for 
establishing service connection as well those for reopening 
previously denied claims.  VA again provided VCAA notice in 
letters dated February 2004 and June 2005.  The Board finds 
that the VCAA letters sent to the appellant essentially 
complied with statutory notice requirements as outlined 
above, except as to the initial disability and effective date 
elements.  This notice was provided separately in March 2006; 
but the timing error is non-prejudicial to the appellant as 
due process was provided when the RO re-adjudicated the claim 
and sent the appellant a March 2007 Supplemental Statement of 
the Case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006)(To cure a VCAA notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim).

The appellant has not been deprived of information needed to 
substantiate his claim, and he has been given a meaningful 
opportunity to participate.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA and non-VA treatment records, and Social Security 
Administration records have been associated with the claims 
folder.  VA has requested records from VA medical facilities 
in Minneapolis and St. Cloud.  Additionally, the appellant 
was afforded a VA examination in October 2006 and the 
opportunity to appear for a hearing, which he exercised in 
May 2004.  In March 2006, the appellant indicated that he had 
no further information or evidence to submit.  We find that 
there is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

Initially, the Board notes the appellant served during 
wartime era.  However, he did not engaged in combat and he 
does not assert that his lumbar spine disability is a result 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2006).



Facts

The appellant served on active duty from April 1974 to April 
1976.  Service entrance examination dated February 1974 
reflects no history of recurrent back pain.  Clinical 
evaluation was normal spine.  Service medical records are 
positive for complaints and treatment of the knee, ankle, and 
foot, but there are no documented complaints or findings for 
abnormal back pathology.  A treatment note dated May 1975 
from the Mannheim Health Clinic reflects that the appellant 
"fell on stairs this AM cannot put pressure on leg."  
Report of separation examination dated February 1976 reflects 
normal clinical evaluation and no defects of the spine or 
back.  A signed Form 3082 dated April 1976 reflects that, to 
the appellant's knowledge, there was no change in his medical 
condition since his last separation examination.

In April 1976, the appellant filed a claim for service 
connection for residuals of left knee injury in 1975 and 
broken left foot bone in 1974.  On VA examination in May 
1977, the appellant reported severe back pain for past 3 
months, and a history of intermittent low back pain 2 to 3 
years ago in service.  The appellant further reported that he 
saw a military physician in Manheim, Germany, for low back 
pain on 3 occasions, and that he was treated with liniment 
for muscle spasms.  The appellant indicated that he slipped 
on a barrack step and that in May or June 1975 he fell off a 
forklift injuring his back and knee.  The diagnosis was low 
back pain, rule out slipped vertebral disc and rheumatoid 
spondylitis.  An x-ray study revealed a "very slight 
narrowing of the L4-L5 interspace.  The lumbar spine, 
otherwise, is normal."

Fort Harrison VA hospital summary dated September 1977 
reflects a history of back injury in 1975 from "when he fell 
down some stairs," and back strain in 1976 from working at a 
lumber company.  The appellant reported back pain since July 
1976, which peaked when he was in St. Paul-Minneapolis VA 
hospital.  The diagnosis was low back pain with radiation 
down the right leg, cause undetermined.  An October 1977 
hospital summary reflects a history of a 1975 back injury in 
service.  The diagnosis was low back pain with radiation down 
the left leg.

A June 1984 private treatment note reflects that the 
appellant was seen for neck and back problems.  By history, 
he was driving a truck in September 1983 when he hit a large 
bump striking his head on the roof and jarring his spine.  
The impression was L4-5 motion segment abnormality.   On 
follow-up in November 1984, the appellant reported persistent 
low back pain and left sciatica, neck problems had resolved.  
Lumbar spine CT scan and myelogram showed slight bulging of 
the L4-5 annulus, otherwise normal study.

A March 1985 private hospital report shows that the appellant 
injured his back and neck in an industrial accident in 
September 1983, and that he has had progressively worsening 
symptoms.  The impression was mechanical instability, L4-5, 
and the plan was lumbar fusion.  The appellant underwent a 
partial laminectomy at L4-L5 and fusion.  An April 1985 
private hospital report reflects a history of back injury 
from an industrial accident about 2 years earlier, and 
lumbosacral pain with left sciatica since that time.  The 
impression was low back pain, rule out mechanical 
instability.

An October 1985 letter from A.J., M.D., reflects that the 
appellant was injured in a September 1983 industrial accident 
and that he underwent a two-level fusion in March 1985 for 
lumbar instability.  The physician reported that the 
appellant had "rather extensive spinal injuries."  In a 
January 1986 letter, Dr. A.J. reported similarly that the 
appellant had been involved in a September 1983 industrial 
accident, requiring surgery and convalescence.

A May 1987 VA medical report shows, by history, he injured 
his back and underwent spinal fusion at L4-5 after he was 
involved in a dump truck accident on the job and the road 
caved-in.

Private treatment notes from A.S., physical therapist, were 
received.  An outpatient physical therapy note dated October 
1993 shows a history of back injury in 1983 from job truck 
accident, and in October 1991 from jumping off a sweeper and 
landing on his buttock.  Another note dated January 1995 
reflects a history of spinal injury in 1982 when the 
appellant slipped off a grader, and in 1983 when his semi-
truck dropped into a culvert.
On VA examination in March 1995, the appellant reported that 
he initially injured his back when a he fell down stairs in 
Germany, during full alert and while in full gear.  He was 
reportedly taken to Heidelberg Hospital and treated for a few 
days.  The appellant also reported that he reinjured and 
pulled a muscle in his back in 1977, and that he was in a 
dump truck accident in 1983 wherein he sustained compression 
fractures of L4, L5, and S1.  More recently, he reported that 
he injured his back while working as a heavy equipment 
operator, breaking the lumbar fusion in the fall.  An x-ray 
revealed fusion between L4-S1, and degenerative changes at 
L4-5.

A September 1995 VA medical evaluation reflects, by history, 
that the appellant was in a motor vehicle accident in 1983 
and had a two level laminectomy and fusion in 1985.  The 
impression was solid fusion between L4 and L5, questionable 
solid arthrodesis between L5 and S1.  The physician stated 
that "It would appear that his primary lumbar injury 
occurred in 1983" following his accident.

Lay statements dated 2001 from family members reflect that 
the appellant had told them he sustained a back injury after 
falling down stairs while stationed in Germany.  A statement 
from an Army buddy also reflects that "As we were fully 
geared up and going down the stairs at our barracks [the 
appellant] fell, he complained that he hurt his knee and that 
his back was hurting as well."

Private treatment notes and records from S.M, M.D., reflect 
treatment for low back complaints from August 2000 to May 
2001.  Private treatment notes and records from N.W., M.D. 
(Flathead Valley Orthopedics) dated October 1993 to October 
1994 and April to August 2000 reflects ongoing treatment and 
evaluation of low back complaints.

In a July 2002 statement, the appellant reported "The only 
back injury I ever had was in 1975 when I fell down some 
stairs and injured my back and left knee."  He further 
stated that that he "fell off a forklift and reinjured my 
back a couple months later, but did not get medical 
treatment" because he was in the field.

In July 2002, the appellant's representative requested that 
the appellant's physician, Dr. S.M, provide a medical as to 
whether the appellant's degenerative disc disease could be 
related to his in-service injuries.  The physician was asked 
to provide this opinion based on a history of back injury 
twice during service as well as post service treatment in 
1976 for a pulled back muscle and findings in 1977 for 
questionable disc narrowing.  In an August 2002 response, Dr. 
S.M indicated that he reviewed the records submitted (VA 
hospital summaries dated September and October 1977), and 
that "there could be a possible link between the injuries 
sustained in Service and his early symptomatic degenerative 
disk disease of the lumbar spine."  The physician noted that 
the appellant had had a few injuries resulting in some back 
pain in the remote past and at least a couple of these 
occurred while he was in the Service.

In a September 2002 statement, the appellant's representative 
again reported that the appellant sustained back injury in 
service from a fall down stairs and a fall off a forklift a 
couple months later.

A VA outpatient treatment note dated October 2002 indicated 
that the May 1988 VA examination showed a history of back 
pain for 2 to 3 years and that no service medical records 
were available for review.  It further indicated that, in 
1977, there was a history of back injury from falling off a 
forklift in service, and that an x-ray suggested disc 
narrowing, early degenerative disc disease.  The physician 
concluded that "Above does open the possibility of back 
injury in the military service.  DDD [degenerative disc 
disease] is somewhat unusual in young man of that age unless 
some injury."

A document titled Physicians Report of Worker's Compensation 
Injury dated August 2006 reflects that the appellant had a 
claim against his employer a lumbar company for "lumbar post 
laminectomy syndrome" and that he was unable to work due to 
permanent disability.

In May 2004, the appellant testified at a travel Board 
hearing.  He testified that he injured his back in service 
and that he had back problems since the tripping down some 
stairs in service, and that he later reinjured his back when 
he slipped off a forklift.  He reported treatment in service 
for the first back injury, but denied any treatment for the 
second back injury.  The appellant argued that there is a 
link between his current back disability and the injury (or 
injuries) to the back in service.

A VA examination was conducted in October 2006.  A 
comprehensive medical history and review of the record is 
noted.  The assessment was status post lumbar fusion with 
degenerative disc disease, manifested by bony fusion of L4-5 
on the left, facet arthropathy at L4-5 and L5-S1, narrowing 
of the L4-5 interspace, and degenerative spurring at L3-4.  
The x-ray impression was degenerative changes.  The examiner 
opined that the appellant's current low back condition was 
"not due to or related to active service, including the 
'fall on the stairs' in 5-75" based on the absence of in-
service low back complaints or findings, including around the 
time he fell down stairs and at discharge.  The examiner 
further opined that the fall on the stairs was unlikely 
related to, or the cause of the narrowing shown in 1977.  The 
examiner reported that the appellant's primary back injury 
occurred in 1983 after service during an industrial accident.

Analysis

In this case, the appellant reports several injuries to the 
low back.  In May 1977, on VA examination, the appellant 
reported that he injured his back in 1975 when he slipped on 
a barrack step and that shortly thereafter he reinjured his 
back when he fell off a forklift.  In June 1984, the 
appellant reported a 3rd event; he stated that, in September 
1983 when driving a truck, he struck his head on the roof of 
the vehicle after hitting a bump in the road injuring to his 
back.  In October 1993, the appellant reported a 4th event; 
he reported that, in October 1991, he injured his back when 
he jumped off a sweeper truck.  Lastly, in January 1995, the 
appellant reported a 5th event; he stated that, in 1982, he 
slipped off a grader (truck) injuring his back.

Notwithstanding all the reported post service injuries to his 
back, the appellant argues that his current back disability 
is due to a fall on the barrack steps and/or off the forklift 
in service.  The appellant's representative similarly argues 
that the Board should ignore all the post-service incidents 
and focus this inquiry on the relationship of the current 
disability and the alleged in-service back injuries.
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet.App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

The Board acknowledges that competent medical evidence has 
been presented showing the existence of a current low back 
disability.  See Report of VA examination, dated October 2006 
(The assessment was status post lumbar fusion with 
degenerative disc disease, manifested by bony fusion of L4-5 
on the left, facet arthropathy at L4-5 and L5-S1, narrowing 
of the L4-5 interspace, and degenerative spurring at L3-4).

Regarding the second element, the Board observes that the 
appellant is competent to report that he injured his back, 
regardless of whether this is documented in the service 
medical records.  However, credibility is a separate matter.  
Weighing against the appellant's credibility concerning the 
incurrence of a back injury are several factors.  
Contemporaneous service medical records noting the fall on 
stairs are silent for mention of the back.  Service 
separation examination in February 1986 is negative for any 
history of back injury, and the appellant's claim for 
compensation soon after service in April 1977 is also silent 
for report of back injury.  The first documented report of 
back injury during service was on VA compensation examination 
in May 1977, more than one year after separation from 
service.  Additionally, although having filed a worker's 
compensation claim for a 1983 work-related injury to the back 
and a well-documented history of post-service back injuries, 
the appellant reported in July 2002 that "The only back 
injury I ever had as in 1975 when I fell down some stairs and 
injured by back and left knee."  He reported re-injury to 
the back a couple months later for which he did not receive 
medical treatment.  In view of the above, the Board finds 
that the appellant is not credible and, therefore, does not 
accept his report of an in-service back injury.

While the appellant seeks to establish incurrence of a back 
injury in service through medical history and various lay 
statements, the Board is not persuaded.  The record shows 
that the appellant's initial reports of an in-service back 
injury were during his May 1977 VA compensation examination, 
not on his original claim for compensation or prior thereto.  
He next reported an in-service back injury from a fall down 
some stairs while receiving VA treatment in September 1977, 
but he also reported back strain in 1976 from working at a 
lumbar company.  Although these reports of an in-service back 
injury are little more than a year after discharge, they were 
made in the context of seeking VA compensation in connection 
with the alleged in-service back injury and, viewed in 
historical context, the appellant did not consistently report 
an in-service back injury.  Notably, he did not report any 
in-service back injury while receiving treatment for a work-
related back injury or until long after his lumbar fusion and 
partial laminectomy in 1985.  The Board finds that the lay 
statements do not significantly bolster the appellant's 
credibility since they were obtain at his request to 
establish entitlement and appear based on recollections of 
things the appellant allegedly reported some 25 years 
earlier.  The lay statements provide little detail regarding 
the event causing the alleged back injury or any subsequent 
back problems.  Furthermore, the submitted buddy statement 
does not reflect that any back injury was witness but rather 
that the buddy knew of the incident, recalled the appellant 
complaining about his knee and back, and that the appellant 
was visibly in pain.  The buddy is quite vague regarding his 
proximity to the alleged incident and ambiguous regarding 
"visible pain."

In evaluating the appellant's credibility, the Board has also 
considered the appellant's chronological medical history.  As 
previously indicated, there is no documented back injury in 
service, and there are no documented complaints or findings 
for abnormal back pathology.  In 1977, the appellant 
initially reported a back injury from falling on a step and 
falling down stairs while in service.  Thereafter, the record 
is curiously silent for both back complaints and abnormal 
findings until 1985.  In 1985, the appellant underwent fusion 
and partial laminectomy for the 1983 work-related back 
injury.  There is no mention of any in-service injury to the 
back in the medical records associated with the 1985 
treatment.  His silence at this time establishes his state of 
mind tat there was a post service onset rather than a history 
dating to service.  The 1985 medical records further noted 
that, since the industrial accident in September 1983, the 
appellant had progressively worsening symptoms.  Subsequently 
dated treatment records generally refer to the several post-
service back injuries as reported by the appellant.  Not 
until July 2002, when told by the appellant's representative 
that the appellant had 2 in-service injuries and asked for an 
opinion, had the appellant's treating physician been informed 
of the alleged back injuries in service.

In view of the above, the Board finds that the appellant is 
not credible, although competent, regarding the incurrence of 
an injury to the back.

Lastly, the Board finds that reliable medical evidence has 
not been presented showing a nexus between any currently 
shown abnormal back pathology and service, including either 
of the claimed injuries to the back in service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the appellant's VA and non-VA treating physicians both 
opined that there could be a possible link between the 
injuries sustained in service and his early degenerative disc 
disease.  The VA physician noted that degenerative disc 
disease is "somewhat unusual in a young man of that age 
unless some injury."  These opinions both reflect acceptance 
of an in-service back injury, which is not documented in the 
service medical records.  These opinion, moreover, are 
speculative and acknowledge that they are made without any 
certainty.  Because the physicians' statements are 
speculative, they have little probative value with respect to 
establishing the etiology in this case.  See Obert v. Brown, 
5 Vet. App. 30 (1993) (medical opinion expressed in terms of 
"may"" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

Conversely, the October 2006 VA medical opinion has greater 
probative value in view of several factors.  First, there is 
a lengthy report of examination showing a comprehensive 
review of the appellant's medical history, and the examiner 
noted a thorough review of the claims folders.  Second, the 
opinion is accompanied by extensive clinical findings and 
report of x-ray findings.  Lastly, it is more probative 
because the opinion accurately references the appellant's 
service and post service medical history as support for the 
conclusions reached.  The examiner concluded that the 
appellant's current low back condition was "not due to or 
related to active service, including the 'fall on the stairs' 
in 5-75".  The examiner further concluded that disk space 
narrowing shown in 1977 was unlikely related to or the caused 
by the reported fall on the stairs.  Even accepting the 
appellant's report of in-service back injury, the examiner 
determined that the appellant's primary back injury occurred 
in 1983 after service during an industrial accident, noting 
the significant medical intervention that followed.

Accordingly, in weighing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
service connection for lumbar spine disability.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The Board notes that the theory of continuity of 
symptomatology is not viable for consideration in this case 
under § 3.303(b) because the there is no condition noted in 
service.   Savage v. Gober, 10 Vet.App. at 495-96; 38 C.F.R. 
§ 3.303(b).


ORDER

Service connection for lumbar spine disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


